              Case 2:10-cv-01536-ER Document 116 Filed 01/30/19 Page 1 of 4



Andrew Fullman
810 Arch Street, Apt. 304
Philadelphia, PA 19107                                                                   2019 JAN 30 PM II: 00
Telephone: (610} 457-9498
E-Mail: andrewf816@gmail.com


Pro Se. Plaintiff

                        IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
                                                 PENNSYLVANIA

ANDREW FULLMAN,                                              CIVIL ACTION


                    Plaintiff,
         v.

CITY OF PHILADELPHIA,

                    Defendants.                              No.10-1536

                                             NOTICE OF APPEAL

         COMES NOW, the Plaintiff, Andrew Fullman, submitting this Notice of Appeal with respect to the

Honorable Court's January 2 8, 2019 Order denying Plaintiff's Post-Trial Motion which was mistakenly

comprehended as a Motion for a New Trial. See Exhibit "A".


                                                             Respectfully submitted,




                                                             Cl~~
                                                             Andrew Fullman
                                                             Pro Se Plaintiff
              Case 2:10-cv-01536-ER Document 116 Filed 01/30/19 Page 2 of 4



Andrew Fullman
810 Arch Street, Apt. 304
Philadelphia, PA 19107
Telephone: (610) 457-9498
E-Mail: andrewf816@gmail.com

Pro Se. Plaintiff

                       IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF
                                                PENNSYLVANIA

ANDREW FULLMAN,                                                CIVIL ACTION

                    Plaintiff,

         v.

CITY OF PHILADELPHIA,

                    Defendants.                                No.10-1536

                                           CERTIFICATE OF SERVICE

         I, Andrew Fullman, hereby certify that on the 30th day of January, 2019, I caused a true and correct copy of

PLAINTIFF'S NOTICE OF APPEAL to be served via First Class Mail upon the following:


Jonathan Cooper, Esquire
City of Philadelphia Law Dept.
1515 Arch Street, 14th Floor
Philadelphia, PA 19102
(215) 683-5448
(*Last attorney ofrecord for Defendants)




                                                              ~~
                                                               Andrew Fullman
                                                               Pro Se Plaintiff




                                                          2
Case 2:10-cv-01536-ER Document 116 Filed 01/30/19 Page 3 of 4




                EXHIBIT ''A''
         Case 2:10-cv-01536-ER Document 116 Filed 01/30/19 Page 4 of 4
           Case 2:10-cv-01536-ER Document 115 Filed 01/28/19 Page 1 of 1
-~
                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

     ANDREW FULLMAN,                          CIVIL ACTION
                                              NO. 10-1536
               Plaintiff,

          v.

     CITY OF PHILADELPHIA et al.,
               Defendants.

                                      ORDER

               AND NOW, this 28th day of January, 2019, upon

     consideration of Plaintiff's Motion for a New Trial         (ECF No.

     109) and the responses thereto (ECF Nos. 110, 114), it hereby

     ORDERED that Plaintiff's Motion for a New Trial         (ECF No. 109)   is

     DENIED.




               AND IT IS SO ORDERED.



                                      /s/ Eduardo C. Robreno
                                      EDUARDO C. ROBRENO,       J.
